United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION MEDICAL
)
CENTER, Alexandria, LA, Employer
)
___________________________________________ )
A.S., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1466
Issued: November 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ hearing representative’s decision dated February 20, 2007, finding that
he failed to establish that he sustained an injury as alleged. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the issue in this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty, causally related to factors of his federal
employment.
FACTUAL HISTORY
On March 16, 2005 appellant, then a 43-year-old medical clerk, filed an occupational
disease claim alleging that he sustained an overuse disorder of the right hand. He alleged that his

condition began on October 15, 1990 and that he first became aware of the condition and its
relation to his work on March 16, 2005. Appellant did not stop work.
On April 4, 2005 the employing establishment controverted the claim. Cindy Twilligear,
a human resources officer, indicated that appellant began working for the employing
establishment on June 29, 2003 as a housekeeping aide. She alleged that appellant requested
reassignment to his current position of a medical support assistant on February 6, 2005.
Ms. Twilligear indicated that the position did not require the skills of a proficient typist.
Additionally, she noted that appellant had a preexisting military service disability related to the
right hand.1
By letters dated April 22, 2005, the Office advised appellant and the employing
establishment that additional factual and medical evidence was needed.
In treatment notes dated March 24, 2005, Dr. Patrick D. Murray, a Board-certified
orthopedic surgeon, indicated that he saw appellant for right hand pain and was “well known to
orthopedics for this problem with previous workup for CTS [carpal tunnel syndrome], surgical
complications which have been ruled out.” He noted that appellant had a positive Tinel’s sign.
Dr. Murray also indicated that appellant related that he was now doing more typing which he
believed was “causing pain and swelling in the right hand.” He diagnosed right hand pain and
opined that he found no signs of CTS. Dr. Murray recommended a splint for 23 hours per day
until appellant returned in four weeks. The Office subsequently received a March 24, 2005
report from a nurse practitioner, a position description and a clinic workload report.
In an April 5, 2005 memorandum, Scott Berry, the safety manager, noted that an
ergonomic survey of appellant’s work area revealed that his computer monitor was too low for
proper viewing. He indicated that appellant might require some additional changes to his
workstation due to a preexisting injury.
In a May 9, 2005 memorandum, Loria A. Jackson, the supervisor of specialty care,
indicated that appellant transferred from nursing to specialty care on February 7, 2005. She
noted that, “[a]pproximately one month later, [appellant] began to complain of an aggravated old
injury to his right hand (per conversation with employee this was a service-connection
condition).” Ms. Jackson explained that appellant was required to check-in and check-out
approximately 40 to 50 patients daily. His additional duties included “scheduling appointments,
lab[oratory] work and performing any other clerical duties associated with the clinic where he is
assigned.” Ms. Jackson noted that, once appellant’s problems were brought to her attention, she
arranged for an ergonomic survey within his workspace.
Appellant submitted treatment notes dated March 24 and 25, 2005 from several nurses.
In an April 22, 2005 treatment note, Dr. Murray indicated that appellant had symptoms of pain in
the right upper extremity and recommended the use of a wrist splint.

1

The record reflects that appellant receives Veterans benefits for various parts of his body.

2

In a May 16, 2005 statement, Ms. Twilligear noted findings of the ergonomic survey of
appellant’s workspace and advised the Office that he had filed a separate claim on May 10, 2005
for a left knee condition, “which was also service connected.”
By decision dated June 6, 2005, the Office denied appellant’s claim. It found that the
medical evidence did not demonstrate that the claimed medical condition was related to
established work-related events.
On June 10, 2005 appellant requested a hearing, which was held on December 6, 2006.
He alleged that he had to cancel the names of over 1,100 patients. Appellant contended that he
was given this assignment after filing a grievance against Ms. Jackson for denying his leave
request. On June 17, 2005 he informed the Office that some of his medical records were placed
in his previous claim, File No. 162093365, instead of the present claim. Appellant requested that
the Office place the records in his present claim.
In the December 20, 2006 statement, Ms. Jackson advised that appellant was informed of
the duties of his position at the time he was hired. She alleged that he did not advise her that he
was having any problems with his hand, other than to ask for leave, which was approved for the
period for which he had leave. Ms. Jackson disputed appellant’s account of how many patients
he cancelled from the new system, noting that he only cancelled 70 patients on March 7 and 15
and on March 16, 2005. In a December 27, 2006 statement, Ms. Twilligear noted that appellant
was removed, which was subsequently rescinded as part of a settlement agreement. The Office
also received a copy of a previously submitted grievance filed by appellant, a copy of a
March 10, 2005 email denying his request for leave due to workload and unforeseen staffing and
a certificate of medical examination signed by a nurse.
By decision dated February 20, 2007, the Office hearing representative affirmed the
June 6, 2005 decision.2
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.4 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.5

2

The Office hearing representative also noted that the records from his prior claim were in the present claim.

3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.6
ANALYSIS
The evidence establishes that appellant has right hand pain and that his work involved
utilizing the computer system to cancel a number of patients at work.7 However, he submitted
insufficient medical evidence to establish that his right hand condition was caused or aggravated
by the activities of canceling patients or any other specific factors of his federal employment.
Appellant submitted treatment notes dated March 24, 2005 from Dr. Murray, a Boardcertified orthopedic surgeon. While Dr. Murray noted that he saw appellant for right hand pain,
he also indicated that appellant’s condition was “well known to orthopedics for this problem with
previous workup for CTS, surgical complications which have been ruled out.” He provided a
diagnosis of right hand pain and opined that he found “no signs of [CTS].” A firm diagnosis was
not provided. On April 22, 2005 Dr. Murray noted that appellant had symptoms of pain in the
right upper extremity and recommended the use of a wrist splint. However, the Board notes that
Dr. Murray did not specifically address whether any factors of appellant’s employment caused or
contributed to his symptoms.8 Consequently, the Board finds that this evidence is insufficient to
establish appellant’s claim.
The record also contains a March 24, 2005 report from a nurse practitioner and several
treatment notes from nurses dated March 24 and 25, 2005. Section 8101(2) of the Act9 provides
6

Id.

7

While the employing establishment alleges that the number of patients that appellant cancelled was quite low, it
is undisputed that he did cancel some patients.
8

Linda I. Sprague, 48 ECAB 386 (1997) (medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship).
9

See 5 U.S.C. § 8101(2). See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held that
a medical opinion, in general, can only be given by a qualified physician).

4

that the term “physician” includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors and osteopathic practitioners within the scope of their practice as
defined by the applicable state law. Health care providers such as nurses, are not physicians
under the Act. Thus, a nurse is not competent to give a medical opinion.10
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.11
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.12 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
There is no reasoned medical evidence addressing how appellant’s employment duties
caused or aggravated a right hand condition. Appellant has not met his burden of proof in
establishing that he sustained a medical condition in the performance of duty causally related to
factors of his employment.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.

10

See Bertha L. Arnold, 38 ECAB 282 (1986).

11

See Joe T. Williams, 44 ECAB 518, 521 (1993).

12

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 20, 2007 is affirmed.
Issued: November 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

